Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 13, and 28-39 are pending for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Double Patenting
The rejection of claims 1-11, 13, and 28-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10188749 B2 in response to Applicant’s amendment to the claims, to limit the instant claims to an in vivo method of treating a subject, in comparison to the issued claims, which are drawn to an ex vivo method.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, and 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and those claims dependent therefrom recite the limitation “neutrally or negatively charged coating....”  However, the claim provides only a single type of coating, specifically a PGA coating.  It is unclear how the same negatively charged PGA polymer coating could be neutrally or negatively charged.  According to the specification as filed at paragraph [0068], examples of neutrally charged polymers include “polyethylene glycol (PEG); poly(propylene glycol); and polyalkylene oxide copolymers, (PLURONIC®, BASF Corp., Mount Olive, NJ). [0069] Neutrally charged polymers also include zwitterionic polymers.” Paragraphs [0071] and [0265] describe PGA as a negatively charged polymer coating.
Therefore, as stated above, since PGA is the only polymer coating recited in claim 1, it is unclear how this negatively charged polymer could be used as both a neutral and negatively charged coating.
Claim 4, recites “a gene editing agent selected from transcription activator-like effector nucleases (TALENs); megaTALs; and/or zinc finger nucleases.”  The claim recites wherein the nucleic acid encodes “a gene editing agent,” which is a singular agent.  However, the elements of “a gene editing agent” are defined by multiple agents.  Additionally, the use of the term “and/or” in this claim is unclear, because it is uncertain the term “zinc finger nucleases,” is included as a singular group to be selected from, or if the group is intended to encompassed within the larger group of “gene editing agents” to be selected from.  It would be remedial for Applicants to amend the claims to recite:
4. (Previously Presented) The method of claim 1, wherein the nucleic acid encodes a T cell receptor (TCR) or a gene editing agent selected from the group consisting of a transcription activator-like effector nuclease[a megaTAL[a zinc finger nuclease[s].
Claims 2-3, 5-7, 13, and 28-39 are rejected as being dependent upon a rejected base claim.  Claims 1-7, 13, 28-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633